Oo Oo SD DH MH FSF WY NHN

oo aH OH fF WD YH KF COS Oo Oe IT DH NH BP WwW NY KF CS

Jose
* NOTE: CHANGES MADE BY THE CoueT*
UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

eo HOSPITALITY GROUP, Case No. 8:19-cv-00687-AG-DRM

2

AVENUE RESTAURANT AND
MUSIC LOUNGE,

f2LROPOGSED)] JUDGMENT

Complaint Filed: April 11, 2019

Plaintiff,

Vv.

Defendant.

 

 

 

 

 

NGMENT

 
 

This matter is before the Court upon Plaintiff Avenue. Hospitality Group
LLC’s (“Plaintiff”) Motion for Entry of Default Judgment, Permanent Injunctive
Relief, and Attorey’s Fees Against Defendant Avenue Restaurant and Music.
Lounge (“Defendant”) Pursuant to Federal Rule of Civil Procedure 55 (b)
(“Application”). The Court, having.considered the Clerk’s Entry of Default against
Defendant on May 14, 2019, Plaintiff's Application and supporting papers, any aiid
all moving and responding papers. filed by the parties, and with good cause
appearing,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

1. This Court has jurisdiction over the parties to this Judgment and has
jurisdiction over the subject twatter hereof pursuant to 15 U.S.C. § 1121.

2. Defendant infringed upon Plaintiffs federal trademark rights under the.
Lanham Act 17 U.S.C. § 1114, et seg., as set forth in Plaintiff's First Cause of
Action.

3. Defendant infringed upon Plaintiff's federal trademark rights under the
Lanham Act 17 U.S.C. § 1125, et.seg., as set forth in Plaintiffs Second Cause of
Action.

4. Defendant infringed upon Plaintiff's rights under California Business
& Professions Code section 17200, et seq., as set forth in Plaintiff’s Third Cause of
Action.

3. Defendant infringed upon Plaintiff's common law trademark rights, as
set forth in Plaintiff's Fourth Cause of Action.

IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the

; Defendant and its agents, servants, employees, successors and assigns, and all other

    

person, An ing in concert with or in conspiracy with. or affiliated with Defendant,

are ate hereby eny oined and restrained from:

a. Engaging.in. any infringing activity including advertising,

|| promoting, marketing, selling and offering for sale goods or’services in connéction

1

“"THIMENT

 
Co eo ST DH ww BP WwW WN

el |
ona DH UO SP WY NY KS CS

19

with the AVENUE and AVE. marks or any similar marks;

b. | Using a company name or doing business as name that features
AVENUE or AVE. for use in connection with any restaurant, nightclub, bar or
similar establishment;

c. Using the domain name <avenueorangecounty.com> or any name on
social media that includes “Avenue” or “Ave.” alone or with other terms to
promote or advertise a restaurant, nightclub, bar or similar establishment, including
but not limited to use of “Avenue Anaheim” at
https://www.facebook.com/LunaSupperClubOfficial/; use of
https://twitter.com/AvenueAnaheim; use of “Avenue Nightlife” and “Avenue OC”
at https://www.facebook.com/AvenueNightLife/?tn-str=k*F; use of “Avenue OC”
and “Avenue Restaurant & Music Lounge” at
https://www.facebook.com/profile.php?id=10001545 1956237; use of @AvenueOC
in social media posts; use of the email address “avenueoc@gmail.com”; and use of

 

 
  
 

https://www.instagram.com/avemusiclounge/;
d. _ Engaging in any unfair competition with Plaintiff; and
e. Engaging in any deceptive acts.
f, féndant, its agents, servants, employees, successors and

     

‘and all other perSons acting in

  

Plaintiff shall recover from Defendant reasonable attorneys’ fees and costs in

pursuing this action. Plaintiff is directed to file a memorandum and supporting
declaration and evidence with this Court within thirty (30) days of the date of this
Judgment, setting forth the amount of attorneys’ fees and costs expended in this

action for the Court’s review and approval.

2

 

TITWGMENT

 
Oo Oo SS DH On SBP WW YPN

e+
oS

11
12
13
14
15
16
17
18
19
20
mI
22
23
24
25
26
27
28

 

IT IS FURTHER ORDERED that the Permanent Injunction shall become
effective as of its date of entry by the Court.

IT IS FURTHER ORDERED that this Court shall retain jurisdiction of
this action to entertain such further proceedings and to enter such further orders as
may be necessary or appropriate to implement and enforce the provisions of this

Judgment and Permanent Injunction.

IT IS SO ORDERED.

DATED: Avy * Zé ), 2019.

 

 

3

TNGMENT

 
